REVOLVING CREDIT AGREEMENT (2009-1A) dated as of July 1, 2009 between WILMINGTON TRUST COMPANY, as Subordination Agent, as Agent and Trustee for the Continental Airlines Pass Through Trust 2009-1A, as Borrower and GOLDMAN SACHS BANK USA, as Liquidity Provider Relating to Continental Airlines Pass Through Trust 2009-1A 9.000% Continental Airlines Pass Through Certificates, Series 2009-1A TABLE OF CONTENTS Page ARTICLEI DEFINITIONS 1 Section 1.01Certain Defined Terms 1 ARTICLEII AMOUNT AND TERMS OF THE COMMITMENT 7 Section 2.01The Advances 7 Section 2.02Making the Advances 8 Section 2.03Fees 10 Section 2.04Reductions or Termination of the Maximum Commitment 10 Section 2.05Repayments of Interest Advances, the Special Termination Advance or the Final Advance 10 Section 2.06Repayments of Provider Advances 11 Section 2.07Payments to the Liquidity Provider Under the Intercreditor Agreement 12 Section 2.08Book Entries 12 Section 2.09Payments from Available Funds Only 12 Section 2.10Extension of the Expiry Date; Non-Extension Advance 13 ARTICLEIII OBLIGATIONS OF THE BORROWER 13 Section 3.01Increased Costs 13 Section 3.02Capital Adequacy 14 Section 3.03Payments Free of Deductions 15 Section 3.04Payments 16 Section 3.05Computations 16 Section 3.06Payment on Non-Business Days 16 Section 3.07Interest 16 Section 3.08Replacement of Borrower 18 Section 3.09Funding Loss Indemnification 18 Section 3.10Illegality 19 ARTICLEIV CONDITIONS PRECEDENT 19 Section 4.01Conditions Precedent to Effectiveness of Section2.01 19 Section 4.02Conditions Precedent to Borrowing 21 Section 4.03Representations and Warranties 21 ARTICLEV COVENANTS 21 Section 5.01Affirmative Covenants of the Borrower 21 Section 5.02Negative Covenants of the Borrower 22 ARTICLEVI LIQUIDITY EVENTS OF DEFAULT AND SPECIAL TERMINATION 22 Section 6.01Liquidity Events of Default 22 Section 6.02Special Termination 22 i ARTICLEVII MISCELLANEOUS 23 Section 7.01Amendments, Etc. 23 Section 7.02Notices, Etc. 23 Section 7.03No Waiver; Remedies 23 Section 7.04Further Assurances 23 Section 7.05Indemnification; Survival of Certain Provisions 24 Section 7.06Liability of the Liquidity Provider 24 Section 7.07Costs, Expenses and Taxes 25 Section 7.08Binding Effect; Participations 25 Section 7.09Severability 26 Section 7.10GOVERNING LAW 26 Section 7.11Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity 26 Section 7.12Execution in Counterparts 27 Section 7.13Entirety 28 Section 7.14Headings 28 Section 7.15Transfer 28 Section 7.16LIQUIDITY PROVIDER’S OBLIGATION TO MAKE ADVANCES 28 Section 7.17Patriot Act 28 Schedule A - Certain Economic Terms Schedule B - Administration Details Annex I - Interest Advance Notice of Borrowing AnnexII - Non-Extension Advance Notice of Borrowing AnnexIII - Downgrade Advance Notice of Borrowing AnnexIV - Final Advance Notice of Borrowing AnnexV - Notice of Termination AnnexVI - Notice of Replacement Subordination Agent Annex VII - Special Termination Advance Notice of Borrowing Annex VIII - Notice of Special Termination ii BACK REVOLVING CREDIT AGREEMENT (2009-1A) THIS REVOLVING CREDIT AGREEMENT (2009-1A) dated as of July 1, 2009, between WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual capacity but solely as Subordination Agent under the Intercreditor Agreement (each as defined below), as agent and trustee for the ClassA Trust (as defined below) (the “Borrower”), and GOLDMAN SACHS BANK USA, a corporation organized under the banking law of the State of New York (the “Liquidity Provider”). W I T N E S S E T H: WHEREAS, pursuant to the ClassA Trust Agreement (such term and all other capitalized terms used in these recitals having the meanings set forth or referred to in Section1.01), the ClassA Trust is issuing the ClassA Certificates; WHEREAS, the Borrower, in order to support the timely payment of a portion of the interest on the ClassA Certificates in accordance with their terms, has requested the Liquidity Provider to enter into this Agreement, providing in part for the Borrower to request in specified circumstances that Advances be made hereunder; and WHEREAS, The Goldman Sachs
